Citation Nr: 0528958	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  99-14 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Jackson, Mississippi



THE ISSUE

Entitlement to service connection for a neuropsychiatric 
disorder, claimed to include as secondary to service-
connected erectile dysfunction.


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Esq.


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1953 to August 
1956, and from October 1967 to October 1973.   He apparently 
had additional active duty for approximately a decade between 
these two verified active duty service periods, but the exact 
dates of the third period of active service are not verified.   

The Board last reviewed the veteran's appeal in August 2005.  
In a decision issued then, the Board denied increased ratings 
for service-connected post-operative residuals of hiatal 
hernia, with reflux disease, evaluated as 30 percent 
disabling; and for adenocarcinoma of the prostate, status 
post retropubic prostatectomy, for the period from April 1, 
1998 to July 30, 2002.  To date, the record does not reflect 
communication from the veteran and/or his counsel as to 
whether Board reconsideration of its August 2005 denial or 
appellate review of the Board decision by the U.S. Court of 
Appeals for Veterans Claims (Court) is being sought.  Thus, 
further discussion of the Board's 2005 decision, to the 
extent that it denied increased ratings for hiatal hernia and 
prostate cancer, or procedural or claim history leading up to 
the decision on these issues, which the Board discussed amply 
in August 2005, is not warranted.      

With no motion for Board reconsideration or evidence of 
appeal to the Court of the August 2005 Board decision on the 
increased rating claims, the sole issue remaining for Board 
adjudication is service connection for neuropsychiatric 
disorder.  As much as the Board regrets the delay in 
adjudication of this claim, the Board finds that the appeal 
of this issue again must be remanded.  It is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.  VA will notify the veteran if further action is 
required on his part.

On another matter, the record includes April 2004 
communication from a paralegal, written on behalf of the 
veteran's counsel, which could reasonably be construed as an 
informal claim of entitlement to a total disability rating 
based upon individual unemployability due to service-
connected disability (TDIU).  This communication was received 
before the issuance of the August 2004 RO rating decision 
that granted a total disability rating for prostate cancer, 
effective July 31, 2002.  A June 2005 rating decision 
affirmed the August 2004 action.  In the August 2005 
decision, the Board REFERRED to the RO the TDIU issue for 
appropriate action.  The record before the Board does not 
reflect RO action on this issue, and it is again REFERRED for 
such action.  


REMAND

In August 2005, the Board remanded the neuropsychiatric 
disorder service connection claim for (1) notification to the 
veteran of his rights and VA's obligations under the Veterans 
Claims Assistance Act of 2000 (VCAA), as amended; (2) further 
claim development assistance consistent with any response to 
such notice; and (3) the issuance of a Supplemental Statement 
of the Case (SSOC) on the neuropsychiatric disorder claim.  
The record now before the Board does not reflect any action 
taken consistent with these remand directives.  Therefore, 
this matter is again remanded for the required action.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the 
Board confers on the claimant, as a matter of law, the right 
to compliance with remand orders; the Board itself errs if it 
fails to ensure compliance with its remand directives.)  

It is noted that the instant remand order represents the 
third time in which the Board has raised the need for VA to 
ensure compliance with VCAA notice and claim development 
assistance requirements.  Well before August 2005, in 
December 2000, the Board first addressed such need, in light 
of enactment of VCAA only a month before then.  The due 
process concerns arising from VCAA must be addressed 
specifically with respect to the neuropsychiatric disorder 
claim so long as it remains on appeal for Board decision, 
notwithstanding Board denial of the hiatal hernia and 
prostate cancer increased rating claims without motion for 
reconsideration or appeal to the Court, to date.  

Based upon the foregoing, as much as the Board regrets 
further delay in the adjudication of the claim, another 
REMAND is warranted.  The Board directs the following 
actions:  

1.  Provide the veteran notice of all 
four elements of the VCAA with respect to 
the issue of service connection for 
neuropsychiatric disorder: 

(1) evidence and information not of 
record and needed to substantiate the 
claim; 
(2) what portion of such evidence and 
information the veteran is responsible 
for supplying; 
(3) what portion of such evidence and 
information VA is obligated to supply and 
to assist the veteran in obtaining; and 
(4) VA inquiry as to whether the veteran 
has any evidence or information, lay or 
medical, in his possession pertinent to 
the claim.  

2.  Assist the veteran in substantiating 
his claim consistent with any response 
from the veteran and/or his counsel 
following provision of the above notice.

3.  After completion of the above, and 
following any additional appropriate 
development, review the claims file again 
to determine whether service connection 
is warranted for neuropsychiatric 
disorder.  If the decision remains 
adverse to the veteran, then provide him 
and his counsel an SSOC and give them an 
appropriate amount of time to respond to 
it.  The SSOC must include a discussion 
of all evidence and information of record 
pertinent to the claimed psychiatric 
disorder received since the Board's 
December 2000 remand order.  

The purposes of this remand are to comply with due process 
requirements and for further evidentiary development of the 
claim.  At this juncture, the Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this case.  

The veteran is not required to respond until he receives 
further notice, but has the right to submit additional 
evidence and argument on the matter(s) the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	
                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


